1 9 «#         8^
                               ELECTRONIC RECORD
                                                                               1% -IS:

COA#       05-13-01486-CR                        OFFENSE:        2.03


           Kenneth RayTurner v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: Criminal District Court No. 1


DATE: 10/29/14                   Publish: NO     TC CASE #:      F-1351238-H




                        IN THE COURT OF CRIMINAL APPtAL



         Kenneth RayTurner v. The State of
STYLE:   Texas                                        CCA#:

          APPELLAHT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         fitfF^el)                                    JUDGE:

DATE:        t/ll%l<*oi>'                             SIGNED:                           PC:

JUDGE:           ^1 LCM^^-,                           PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD